DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered. 
3. Applicant's arguments and amendments to the claims presented in the reply of 17 November 2020 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the prior rejection of claims 1 and 19-21 under 35 U.S.C. 101 has been obviated by the amendments to the claims. The preamble of the claims is directed to a ”method for treating bladder cancer or an inflammatory condition of the bladder in a patient based on detecting genetic markers for bladder cancer and for an inflammatory condition of the bladder in said patient.” The claims recite the final steps of “g) if the subject has an inflammatory condition of the bladder in step e), said subject is treated with an anti-inflammatory agent; and h) if the subject has bladder cancer in step f), said subject is treated with surgery to remove the tumor.” The claims are thereby considered to require that the patient is determined to have either an inflammatory condition of the bladder or 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.
Claim Status
4. Claims 1-16 and 19-21 are pending and have been examined herein.
Claim Objections
5. Claims 1-16 and 19-21 are objected to because of the following informalities:  
Claim 1, and thereby dependent claims 2-16 and 19-21, recite “use leave-one-out cross-validation” whereas the claims should recite “using leave-one out cross-validation.” 
Claim 1, and thereby dependent claims 2-16 and 19-21, recite “said comparing made by” whereas the claims should recite “said comparing is made by.” 
Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-16 and 19-21 are indefinite over the recitations of “said subject” in steps e), f), g) and h) because it is unclear as to whether “said subjects” refers to the subjects in the reference population or to the patients. This rejection may be obviated by amending steps e), f), g) and h) to refer to “said patient” in place of “said subject.”
Claims 1-16 and 19-21 are indefinite over the recitations of the recited formulas because the claims do not set forth what constitutes each parameter in the formulas, including “R”, “Slog10”, R, N, S, µR, ðR, ðS  ðj, and,€ij. It is further unclear as to what constitutes the “prior data” and how the parameters are “set on the basis of the prior data.”
Claims 1-16 and 19-21 are further indefinite and vague over the recitation at “4)” of claim 1 of “a marker” because it is unclear as to whether “a marker” refers to one of the markers listed in b) and c) or to a different marker or any marker.
Maintained / Modified Claim Rejections - 35 USC § 112(a) – New Matter
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The disclosure as originally filed does not provide support for the amendment to the claims to recite:
“g) if the subject has an inflammatory condition of the bladder in step e), said subject is treated with an anti-inflammatory agent; and
h) if the subject has bladder cancer in step f), said subject is treated with surgery to remove the tumor.” 
In the prior response of 15 July 2020, it is stated that support for this amendment “can be found in the application at least at page 16 lines 15-16 (“patient does have cancer, and can start treatment immediately”), page 22 line 3 (“with or without drug treatment”), and page 29 line 15 (“before and after surgery to remove the tumour”).”
However, the disclosures in the original specification of treatment per se and drug treatment per se do not provide support for the specific concepts of treating an 
As set forth in MPEP 2163 II3(b), “To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998).” 
Herein, the specification teaches generally treating bladder cancer patients based on their determined gene expression patterns in tumor samples – i.e.,  “data are analyzed to identify the best treatment option(s) available to the patient on the basis of the characteristic gene expression pattern identified in the tumour sample examined” (para [01143]; paragraph numbering herein is with respect to the published application). However, this does not provide basis for the specific concepts set forth in the amended claims of treating patients determined to have an inflammatory condition of the bladder with an anti-inflammatory agent and treating patients determined to have bladder cancer with surgery to remove the tumor. 
Further, the cited text at page 29, line 15 of the specification (para [0122]) states that “(t)he methods can also be used for immunodetection of marker family members in sera or plasma from bladder cancer patients taken before and after surgery to remove Response to Remarks:
In the reply of 17 November 2020, Applicant traversed the above rejection by stating that it was well known to treat inflammatory conditions using anti-inflammatory agents and cites WebMD’s posting, printed on 26 October 2020, in support of this argument. It is argued that the specification does not need to teach what is known in the prior art. It is further argued that the teachings regarding surgery indicate that marker detection occurs in samples taken before surgery and thereby supports the use of surgery to remove the tumor after diagnosis.
These arguments have been fully considered but are not persuasive. The question is not one of whether the subject matter added to the claims would have been obvious based on the teachings in the prior art, but whether the specification as originally filed provided support for the amended claims.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. March 2010): “While the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” See also Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977), “Entitlement to a filing date does not 
As set forth in MPEP 2163IB:
“The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed…Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.”

MPEP 2163 II3(b) goes on to state:
“When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)… If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description.”

Herein, the specification, in particular paragraphs [0074] and [0114], begins with only a description of the patients targeted by the claimed method, where “the data are analyzed to identify the best treatment option(s) available to the patient [bladder cancer patients] on the basis of the characteristic gene expression pattern identified in the tumour sample examined.” The focus of para [0122] is the time point at which serum or plasma samples are taken from bladder cancer patients so that immunodetection methods can be performed on the sample – i.e. “The methods can also be used for immunodetection of marker family members in sera or plasma from bladder cancer patients taken before and after surgery to remove the tumour.” 

Herein, the specification teaches that a sample of blood or serum can be taken from a patient prior to surgery and analyzed for the expression of biomarkers. The original disclosure does not teach that after obtaining a urine sample and assaying the urine sample for the expression of the biomarkers, if it is determined, based on the level of expression of the biomarkers, that the patient has an inflammatory condition of the bladder, then the patient is treated with an anti-inflammatory agent, and if it is determined, based on the expression of the biomarkers, that the patient has bladder cancer, then the patient is treated by performing surgery to remove the tumor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634